Title: To James Madison from John Francis Mercer, 8 March 1808
From: Mercer, John Francis
To: Madison, James



My dear Sir
West River Mar 8th. 1808.

 I will not attempt to excuse my non-payment of a Debt which every honorable motive & feeling have urged me to settle for many years past.  It is no excuse for me to say that I have permitted the obligations of justice & gratitude for your indulgence & forbearance to give way sometimes to the brutal importunities & frequently scandalous exactions of other Creditors.  An anxiety however to make any explanation that may tend to alleviate the state of depression I must have sufferd in your estimation, has led me to state that when I sold out in Virginia with the determination of cancelling every demand against me, I had stipulated for the speedy payment of a sum that I beleiv’d to be fully adequate to the purpose, & for the ballance, two thirds of the Amount, I gave an extensive credit, two years of which have not yet elapsed.  I was not aware that I had miscalculated untill it was too late to rectify the error, or I should certainly have paid a Debt circumstanced as yours was in the first instance.  On the contrary I sufferd the most importunate to be first satisfied, untill my resources were exhausted.  It is true that I permitted myself to launch into an expence, that was unjustifiable when I was in, for the education of five Children, three of my own, & two orphan nephews left wholly dependent on me & what was still more inexcusable my wounded pride or rather vanity was piqued into the acceptance of an office, which at an earlier period I had held in contempt, & which I well knew had intailed inextricable difficulties on all who had meddled with it, but I really did not foresee that I shoud again be involved in pecuniary distresses that woud lead me to commit such an act of injustice as I have been guilty of towards you, & indeed you alone, for except a trifling balance of 2 or 300 dollars Still due Mr. Coxe (as indulgent in his nature as yourself) All my numerous creditors however connected with me have exacted payment without Scruple or delay.  From time to time I have promised myself from Crops or other resources to remit to you the whole ballance that I owe you, untill the embargo ended my delusion & convinced me that my only mode of payment woud be to remit such Sums as I might at any time be able to collect.  My Nephew Landon Mercer, having enterd the naval Service of the United States, is the bearer of this.  I coud not permit him to go to Washington, untill I coud send the inclos’d $300, which is all that my present circumstances will admit of.  The Ballance shall follow as soon as I am able to sell my Tobacco, or collect a large Sum due me for Interest.
Having named to you my Nephew, I must express my feelings for this poor Child turnd adrift in the World, & exposed to the hazards of a dangerous profession at so early an age.  I coud have & wishd him a safer destination but all that I can do I have done for him.  I have confin’d myself to the strictest retirement & subjected myself to privations I had not been accustomed to, in order to provide the means of education for five Children of whom he is the youngest, but those means always inadequate are now nearly exhausted, & they must Seek their fortunes with the advantages I have given them.  This Boy I have great hopes of he is uncommonly thoughtful & prudent for his years -- his genius for all mathematical science is extraordinary, his resolution absolutely not to be daunted, & his disposition mild, correct & amiable -- with these Qualities he may one day prove an honor to his Country & friends.  If in the course of events he may at any time merit your attention or patronage, I still flatter myself, that it will be no disadvantage to him that it fell to my lot to supply the place to him of his unfortunate father.
I mingle very little with the political World & to intrude my opinions may only embarrass.  Yet it woud be disingenuous in me, feeling as I do, not to notice the collision that seems to impend between the two Individuals in public life, for whose honor happiness & prosperity I am most interested, a Collision which if persisted in must in my judgment eventuate in the elevation of a third person, & that possibly connected with a removal of the Seat of Government.  To the friend of my early youth I coud express myself still more freely & I did not hesitate to deprecate a contest that promis’d no good to either & might possibly deprive both of the greatest Consolation of the evening of life, an unreserv’d & confidential friendship.  I did venture to suggest a remedy by which I thought the interest of our Country woud be every way promoted.  If we shoud be compelled amid the confusion that universally prevails among those who call themselves the Civilizd World, to take Arms to defend ourselves, I cannot beleive that we shall limit ourselves to inadequate means or trust to untried experiments in contradiction to the uniform experience of Mankind.  A few Skeleton-Regiments without an head, may fire a funeral Volley over the independence of their Country, but woud not be felt in its defence in an age prolific in military heroism & amidst a World exercis’d in Arms.  I shoud as soon think of requiring animal functions from the human body after the operation of the Guillotine as energy from an Army depriv’d of a Commander in Chief, & Yet I feel that a Commander in Chief shoud not only command a general confidence of the States, but deserve it by military endowment & experience; that he shoud be of unblemished integrity & above all of an undoubted attachment to our Civil Institutions.  I can recollect at this moment but One man in America that in any degree answers this description & his appointment I shoud suppose woud remove the embarrassment I allude to.  You’ll excuse this obtrusion of Opinions which require no reply nor notice but as they may possibly have weight.  That you may long enjoy every honor & happiness that this life can bestow is the wish of Dr. Sir Yr. sincere friend & Servt.

John Fr: Mercer

